Title: From Thomas Jefferson to William Davies, 25 May 1781
From: Jefferson, Thomas
To: Davies, William


        
          Sir
          Charlottesville May 25. 1781.
        
        I have just received a letter from Baron Steuben informing me that at the date of it (the 23d) he was on his way to the old Court house to fit the new recruits for the feild, and supposing it might be in your power to aid them with some articles necessary for them. If any thing can be done by the state in this way I think it will be of essential good, as, wherever these recruits are to be employed, the sooner they are carried into the feild the better: and will therefore venture to assure you of the concurrence of the executive in every aid which can be afforded for this purpose from your department. I am with much respect Sir Your most obedt. sert.,
        
          Th: Jefferson
        
      